Citation Nr: 1825046	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1961 to June 1965 and from July 1965 to July 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2018 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board remanded the appeal in March 2017 and requested the RO provide the Veteran with a TDIU application and readjudicate the claim.  The Veteran returned the application in October 2017; a rating decision and a Statement of the Case were issued in February 2018.  The RO then returned the appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran completed a TDIU application in October 2017 and indicated his disability began to affect his ability to work in March 2012 and he became too disabled to work in March 2017.  He also reported that he was fired from his position due to his heart and lung disabilities, as he was no longer able to fulfill his duties.  Unfortunately, he did not provide an address or other contact information for his former employer, so that VA could confirm the details of his discharge.  The Board finds that an additional attempt should be made to obtain these records.  

The Veteran has two service-connected disabilities; pulmonary fibrosis at zero percent, and residual scars at 10 percent.  His combined rating is 10 percent.  As such, he does not meet the schedular requirements for the assignment of a TDIU.  It is noted that the Veteran was approximately 70 years old in 2012.  The main question before the Board is whether the Veteran's service-connected disabilities rendered him unable to obtain substantially gainful employment.  Therefore, on remand, RO should contact the Veteran's former employer to determine the timing and reason for his dismissal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits and ask him to complete such form with respect to the employer identified in the October 2017 TDIU application form.  He should also provide releases for VA to secure all employment records that reflect that his oxygen levels tested, was granted leave from work due to his service-connected disability and/or showing that termination from employment was due to service-connected disability.  The AOJ should secure for the record all such records.  If no such records exist, it should be noted in the record. 

2.  Perform any additional development deemed necessary, to include referral for extraschedular consideration if warranted.  

3.  The AOJ should then review the entire record, and readjudicate the claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017)


